Mikoll, J. P.
Appeal from the order of the Family Court of Franklin County (Main, Jr., J.), entered December 29, 1994, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
Respondent, having admitted allegations which would have constituted a crime if committed by an adult, was placed into the custody of the Franklin County Commissioner of Social Services. Respondent appeals contending that this disposition was not the least restrictive available alternative as provided by Family Court Act § 352.2 (2) (a).
We disagree. Respondent did not contest the contents of the probation report upon which Family Court heavily relied. Respondent’s prior conduct had involved him in a probationary diversion program which apparently did not make an impression on him. The report also indicated that respondent had serious emotional problems which were not being adequately addressed. Respondent was a high school drop-out with the consent of his mother, his sole custodian. At age 16, respondent was working a shift which began at 11:00 p.m. *867without the knowledge of his mother. While this was respondent’s first adjudication, Family Court observed that the subject charges were part of a developing pattern and not an isolated occurrence. Family Court’s conclusion that respondent’s parental custody was incapable of either protecting the community or providing the necessary support and guidance needed to turn respondent around is supported by the record (see, Matter of William C., 201 AD2d 253).
Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, without costs.